Exhibit 10.03

 

FIRST AMENDMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment to Amended and Restated Employment Agreement is entered
into between GENERAL MOLY, INC., a Delaware corporation (the “Company”) and
David A. Chaput (“Executive”) to be effective as of September 6, 2013.

 

RECITALS

 

A.            Effective as of January 1, 2012, the Company and Executive entered
into an Amended and Restated Employment Agreement (the “Agreement”).

 

B.            Effective September 7, 2013 the Company is instituting a Temporary
Salary Reduction Program to assist the Company with cash conservation efforts as
the Company progresses financing efforts for the construction and operation of
the Mt. Hope Project in Eureka County, Nevada.

 

C.            Executive and the Company desire to amend the Agreement to make
clear that Executive’s Base Compensation pursuant to the Agreement shall not be
reduced or otherwise affected by the Company’s Temporary Salary Reduction
Program, as approved by the Board of Director, for the limited purpose of
determining Severance Pay under the Agreement.

 

D.            Executive and the Company also desire to amend the Agreement to
temporarily remove application of the material diminution definition of Good
Reason related to Executive’s base compensation for the limited period that the
Company’s Temporary Salary Reduction Program is in place.

 

E.            Executive and Company agree to revoke this First Amendment at the
termination of the Temporary Salary Reduction Program.

 

AMENDMENT

 

1.             Section 3.1 Base Compensation is hereby amended by the addition
of the following two sentences at the end of Section 3.1:

 

Executive’s base compensation, as reduced by the September 7, 2013
implementation of the Company’s Temporary Salary Reduction Program, shall not be
used for determining “Severance Pay” under Sections 4.3(a)(i) and (b)(i), and
4.4(a)(ii).  To avoid any doubt, Executive’s Base Compensation for determination
of Severance Pay under Sections 4.3(a)(i) and (b)(i), and 4.4(a)(ii) shall be
equal to Executive’s base compensation on September 6, 2013.

 

2.             Section 4.2(d)(i) is hereby amended to add the following
underlined phrase concerning the definition of “Good Reason”.

 

i.                  a material diminution on Executive’s base compensation, not
including any reduction to Executive’s base compensation agreed to between
Company and Executive during the term of the Company’s Temporary Salary
Reduction Program, implemented on September 7, 2013.

 

SIGNATURE PAGE TO FOLLOW

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Amended
and Restated Employment Agreement on the dates set forth below, to be effective
as of September 6, 2013

 

 

COMPANY:

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ R. Scott Roswell

 

Date:

9/18/13

 

Its:

Corporate Counsel, VP Human Resources

 

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ David A. Chaput                               9/7/13

 

David A. Chaput                                      Date

 

--------------------------------------------------------------------------------